DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments/Amendment
1.		Applicant's arguments/amendments received on September 08, 2022 have been carefully considered but they are not persuasive because the teaching of the cited reference read on the rejected claims (1-4, 7-11, and 14-18) as set forth in the previous rejection. Therefore, the finality of this Office Action is deemed proper.
Contrary to the assertions at pages 8 - 9 of the Arguments, claims 1-4, 7-11, and 14-18 are not patentable. 
During examination, the USPTO must give claims, specifically independents claims, their broadest reasonable interpretation. 
Re claims 1, 8, and 15: Applicant argues PANTELEEV (WO 2017/017895) does not teach the limitation “estimating a sidelink transmit power based on one or more of sidelink quality of service configuration, the sidelink transmit power control configuration, the interference control configuration, the first path loss measurement from the first device, or the second path loss measurement from the second device on sidelink”. However, the Examiner respectfully disagrees with Applicant’s assertion that PANTELEEV does not teach the claimed limitation. Contrary to Applicant’s assertion, the Examiner is of the opinion that PANTELEEV teaches obtaining sidelink transmission power based on pathloss measurement from user equipment device, and obtaining transmission power based on predefined sidelink power control parameter, and also sidelink signal received quality, and determining sidelink transmission power based on measuring interference and controlling, adjusting, interference (see pages 5, lines 22 -pages 7, lines 30, Fig. 4, 5, and pages 9, line 1 – pages 11, lines 5), more specifically, estimating or obtaining sidelink transmission power based on calculating pathloss measurement by user equipment, predefined sidelink power control parameter, sidelink signal received quality, and measuring interference and controlling, adjusting, interference. 
Applicant’s attention is directed to the rejection below for the reasons as to why this limitation is not patentable.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.		The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.		Claims 1-4, 7-11, and 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PANTELEEV (WO 2017/171895 A1).
Regarding claims 1, 8, and 15, PANTELEEV teaches that receiving one or more of a sidelink quality of service configuration, a sidelink transmit power control configuration, or an interference control configuration (pages 10, lines 1 – 30, Fig. 1, 4, pages 6, lines 4 – pages 7, lines 30, and pages 11, lines 6 – pages 12, lines 21, where teaches sidelink pathloss measured on a UE-UE link may be used for setting transmission power, a higher layer signaling parameter X may allow UE-UE pathloss to be used for power control, a higher layer signaled parameter Δc-s (Y), and power control parameters configuration.. may read system information blocks, place the open loop power control parameters and new parameters of various embodiments in SIB, and power control parameters may be provided by a relay UE). PANTELEEV teaches that determining one or more of a first path loss measurement from a first device (pages 5, lines 22 -pages 7, lines 30, Fig. 4, 5, and pages 9, line 1 – pages 11, lines 5, where teaches legacy setting using eNB – UE pathloss parameters) or a second path loss measurement from a second device on sidelink (pages 5, lines 22 -pages 7, lines 30, Fig. 4, 5, and pages 9, line 1 – pages 11, lines 5, where teaches PLs measured on a UE-UE link). PANTELEEV teaches that estimating a sidelink transmit power based on one or more of the sidelink quality of service configuration (pages 5, lines 22 -pages 7, lines 30, Fig. 4, 5, and pages 9, line 1 – pages 11, lines 5, where teaches obtaining sidelink transmission power based on sidelink signal received quality and determining sidelink transmission power based on measuring interference and controlling, adjusting, interference), the sidelink transmit power control configuration, the interference control configuration, the first path loss measurement from the first device, or the second path loss measurement from the second device on sidelink (pages 10, lines 1 – 30, Fig. 1, 4, pages 6, lines 4 – pages 7, lines 30, and pages 11, lines 6 – pages 12, lines 21, where teaches obtaining sidelink transmission power based on pathloss measurement from user equipment device, and obtaining transmission power based on predefined sidelink power control parameter, and also sidelink signal received quality, and determining sidelink transmission power based on measuring interference and controlling, adjusting, interference), and sending a transmission to the second device on sidelink based on the estimated sidelink transmit power (pages 10, lines 1 – 30, Fig. 1, 4, pages 3, lines 1 – 29, and pages 6, lines 4 – pages 7, lines 30, where teaches transmitting obtaining sidelink transmission power based on channel quality, controlling interference, measuring path loss of user equipment, and signal received quality between UEs). 
Regarding claims 2, 9, and 16, PANTELEEV teaches that the sidelink quality of service configuration comprises one or more of a minimum sidelink communication range, a priority, or a latency (pages 10, lines 1 – 30, Fig. 1, 4, 5, pages 3, lines 1 – 29, and pages 6, lines 4 – pages 7, lines 30). 
Regarding claims 3, 10, and 17, PANTELEEV teaches that the sidelink transmit power control configuration comprises one or more of: a sidelink target power, a sidelink path loss scaling factor, a sidelink maximum transmit power, an initial sidelink transmit power, a sidelink transmit power adjustment per sidelink bandwidth part, or a sidelink reference signal configuration for path loss measurement (pages 10, lines 1 – 30, Fig. 1, 4, 5, pages 3, lines 1 – 29, and pages 6, lines 4 – pages 7, lines 30). 
Regarding claims 4, 11, and 18, PANTELEEV teaches that the interference control configuration comprises one or more of a path loss scaling factor per bandwidth part, a reference signal configuration for path loss measurement, or a transmit power of a reference signal for the path loss measurement (pages 10, lines 1 – 30, Fig. 1, 4, 5, pages 3, lines 1 – 29, and pages 6, lines 4 – pages 7, lines 30). 
Regarding claims 7 and 14, PANTELEEV teaches that sending a transmission comprises one or more of broadcasting a sidelink synchronization signal block, broadcasting a sidelink discovery message, sending a packet via a sidelink unicast, a sidelink multicast, or a sidelink broadcast, and sending a feedback for a sidelink unicast or a sidelink multicast (pages 10, lines 1 – 30, Fig. 1, 4, 5, pages 3, lines 1 – 29, and pages 6, lines 4 – pages 7, lines 30). 

Allowable Subject Matter
4. 		Claims 5-6 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

5.		THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Conclusion
		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
ADJAKPLE et al. (US 2021/0274545) discloses Sidelink Buffer Status Reports and Scheduling Requests for New Radio Vehicle Sidelink Shared Channel Data Transmissions.
Geirhofer et al. (US 2011/0243010) discloses Interference Management to Support Peer-to-Peer Communication in a Wide Area Network.

Information regarding...Patent Application Information Retrieval (PAIR) system... at 866-217-9197 (toll-free)."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J LEE whose telephone number is (571)272-7880.  The examiner can normally be reached on Mon-Fri (8:00am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
J.L
December 12, 2022

John J Lee

/JOHN J LEE/
Primary Examiner, Art Unit 2649